Citation Nr: 1138051	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  03-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to July 24, 2002, to include based on a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2003 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective October 8, 2002.  The Veteran appealed both the rating and the effective date assigned for the grant of service connection of PTSD.  An April 2003 rating decision assigned an earlier effective date of July 24, 2002, and an August 2003 rating decision increased the rating to 70 percent.  The Veteran continued to disagree with the effective date assigned.  A June 2004 rating decision assigned an earlier effective date of August 1, 1971, for the grant of service connection for PTSD, and assigned a 10 percent rating for the period prior to July 24, 2002.  In February 2005, the Veteran expressed satisfaction with the effective date assigned for the grant of service connection for PTSD, but indicated that he wished to continue the appeal of the ratings assigned.

In a decision issued in February 2007, the Board denied the Veteran's claims of service connection for hypertension; a rating in excess of 10 percent for PTSD prior to July 24, 2002, and of 70 percent from that date; and a rating in excess of 10 percent for diabetes mellitus prior to March 1, 2004, and of 20 percent from that date.  The Veteran appealed that decision to the Court.  In a May 2009 decision, the Court found that the issues of higher ratings for diabetes mellitus and for PTSD from July 24, 2002, had been abandoned.  The Court also affirmed the Board's denial of service connection for hypertension.  Consequently, those matters are no longer on appeal before the Board.  Regarding the matter of the rating for PTSD prior to July 24, 2002, the Court vacated the February 2007 Board decision and remanded the matter to the Board for further adjudication.

In November 2009, the case was remanded for additional development consistent with the instructions outlined in the Court's May 2009 memorandum decision.  Based on this development, a June 2010 rating decision increased the ratings for PTSD to 50 percent, effective August 1, 1971 (date of claim), and to 70 percent, effective February 3, 1988 (date of changes in the rating criteria).  As the Veteran continued to express dissatisfaction with the "staged" increased rating, the case was returned to the Board.  In October 2010, the Board granted a 70 percent rating for the Veteran's PTSD, for the period from August 1, 1971 through February 2, 1988, and denied a rating in excess of 70 percent for the period prior to July 24, 2002.  The Veteran appealed that decision to the Court.  In April 2011, the Court vacated the October 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in an April 2011 Joint Motion for Remand to the Board (Joint Motion) by the parties.

The issue is characterized to reflect that the Veteran's rating for PTSD prior to July 24, 2002 is 70 percent, and that he seeks a higher rating for such period of time.  In August 2011, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.


FINDING OF FACT

Prior to July 24, 2002, the Veteran's service-connected PTSD was rated 70 percent disabling; competent evidence reasonably establishes that his PTSD was of such nature and severity as to preclude him from securing or maintaining substantially gainful employment for this period of time.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met for the period prior to July 24, 2002, and a TDIU rating for such period of time is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION
A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In an August 2011 letter, the Veteran's attorney argued that the "evidence in this case warrant[ed] either a schedular 100% rating from 1971 to July 24, 2002 or a TDIU rating for this time period."  Inasmuch as this decision grants the specific benefit sought (i.e., a TDIU rating for the time period in question), there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Significantly, in the same August 2011 letter, the Veteran's attorney also "waive[d] any VCAA notice errors."  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In an August 2011 letter, the Veteran's attorney argued that the Veteran is entitled to either a 100 percent schedular rating or a TDIU rating for his PTSD for the period prior to July 24, 2002, because the evidence shows that he was "totally occupational impaired since his discharge from the service  . . . ." 

As an initial matter, the Board notes that an August 2003 rating decision awarded the Veteran a TDIU rating, effective July 24, 2002.  At that time, July 24, 2002, was the effective date for the award of service connection for PTSD (the disability on which the TDIU rating was based).  See April 2003 rating decision.  Although he did not file a notice of disagreement on the "downstream" issue of the effective date assigned, a June 2004 rating decision awarded him an earlier effective date of August 1, 1971, for the grant of service connection for PTSD.  The assignment of an earlier effective date for the grant of service connection for PTSD gave rise to consideration of whether a TDIU rating was warranted from that date (i.e., from August 1, 1971 to July 24, 2002).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

Although the regulations pertaining to TDIU have been revised several times since August 1, 1971, the essence of the language has remained the same.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  [Notably, from March 1, 1989, to November 7, 1996 (during the appeal period), 38 C.F.R. § 4.16 included an additional paragraph (c) that provided for a 100 percent schedular rating if a mental disorder that was a veteran's only service-connected disability, was rated 70 percent and precluded the Veteran from securing or following a substantially gainful occupation.]
The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Under 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Prior to March 17, 2002, the Veteran's only service-connected disability was PTSD.  At various points in time since he was awarded service connection for diabetes mellitus, coronary artery disease, and bilateral hearing loss.  As the PTSD has been rated 70 percent throughout the entire appeal period, the schedular rating for TDIU, under 38 C.F.R. § 4.16(a) are satisfied for the entire period of time under consideration.  To establish entitlement to TDIU prior to July 24, 2002, however, it must also be shown that, due to service-connected disabilities alone, the Veteran was unable to secure or pursue substantially gainful employment.  

As was noted above, the Veteran was separated from service in May 1971.  August 1971 to December 1975 VA treatment records show that in August 1971, he was hospitalized for one night after complaining that he felt really nervous and scared with claustrophobia-like symptoms.  He admitted to using drugs before and after service; he had recently been on "whites (speed)", as many as 10 a day, and had a past history of marijuana and LSD use.  He also admitted to suicidal thoughts, but stated he had never acted upon them.  Anxiety reaction and rule out psychosis associated with drug intoxication were diagnosed; Librium was prescribed; and the Veteran was discharged on the second day.  In December 1971, he complained of not being able to sleep.  

In January 1972, the Veteran sought hospitalization because he was "quite uncomfortable outside."  It was noted that he had not been able to work since he sought treatment in August 1971, and that he reported being jittery and upset, although he denied being on any drugs other than those prescribed by VA.  During the 9-day hospitalization, it was noted that he was experiencing drug withdrawal symptoms, and that he could hardly tolerate being hospitalized as he constantly asked for passes and had to be brought back from irregular discharge because he kept leaving the hospital without permission.  Nursing notes indicate that following his return from passes and unauthorized leave, the Veteran was described as "tripping out" and having "flashbacks from being on acid."  The Veteran was eventually discharged when he did not return from a pass, said he had a job and was not coming back.  The diagnoses during this hospitalization were anxiety neurosis and psychosis associated with drug intoxication.  Subsequent 1972 to 1975 VA treatment records are silent for any complaints, findings, treatment, or diagnoses related to psychiatric disability.

Private treatment records received, beginning in 1997, are silent for any mention of a psychiatric disability prior to November 2002 when the Veteran was hospitalized for a heart attack and reported that he was "suing for PSTD" with the VA.

On January 2003 VA examination, the Veteran reported that after the traumatic experiences he encountered in Vietnam, he became involved in polysubstance abuse to calm his fears.  Although this worked sometimes, it resulted in him seeking treatment from a VA hospital shortly after he returned from the Vietnam War.  He also noted that his drug abuse had prevented him from maintaining employment.  Specifically, he stated that after the Vietnam War, he tried carpentry work.  His longest held position was six months.  Thereafter, he and his wife developed a non-profit organization to help the poor, like a thrift store, and they received donations.  He also reported that his wife owned a gift basket shop and that he helped her there.  After a mental status examination, mild delayed PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 60 was assigned.
On June 2003 VA examination, the Veteran reported that he started having PTSD symptoms during the Vietnam War and that they have increased over time.  He noted that after service, he worked once in a while for short periods of time, but mostly spent his time drinking and doing dope to cope with PTSD and to escape reality.  He continued this way until he married and started to realize that the drugs and alcohol were enhancing his feelings of paranoia and suicidal/violent tendencies.   For the sake of his children, and with his wife's help, he gradually quit using alcohol.  He then noted that he still had violence issues; although he no longer acted out, he still yelled.  After a mental status examination, PTSD was diagnosed and a GAF score of 48 was assigned.

SSA records show that from the time of the Veteran's separation from service until 2001, he had a maximum reported annual income of approximately $8,600.  They also show that in November 2003, he was considered disabled as of October 30, 2002.  His primary diagnosis was anxiety-related disorders and his secondary diagnosis was personality disorders.

On April 2004 VA examination, the examiner found a "linkage between both the events [the Veteran experienced] in Vietnam in 1971 and the symptoms described in and after Vietnam by both patient and doctors to the diagnosis of [PTSD] today."  He noted that at the time the Veteran sought treatment for anxiety neurosis in 1971 and 1972, there was no PTSD diagnosis available to assign symptomatology, as the diagnosis was unknown at that time.  PTSD did not become an unofficial diagnosis until 1980 and became an official diagnosis in 1987.  Therefore, taking into consideration the symptoms that are now associated with PTSD and comparing then against the symptoms shown and complained of by the Veteran in 1971 and 1972, it was his opinion that the anxiety neurosis shown then was "in fact equivalent to the same condition that is now diagnosed as [PTSD]."

In various statements from the Veteran and his spouse, he states that after his separation from service in May 1971, he was addicted to cigarettes, drugs, alcohol and violence, with drug use lessening from 1980 through 1983.  He reported that in 1977, while living in Redding, California, he saw a psychiatrist who told him his fear was not related to "drugs"; Librium or Valium was prescribed.  In 1996, he sought treatment from Dr. T., a physician in Visalia, California, after experiencing a complete mental and physical "shut down."  According to the Veteran, Dr. T. told him this was related to stress and PTSD, and prescribed Compazine as he could not eat or function.  The Veteran advised that records related to the 1977 and 1996 treatment sessions are unavailable as both physicians are no longer available.

In letters received in April and May 2003, the Veteran's spouse provides details concerning the Veteran's work history.  She states that for the first 8-10 years following his separation from service, he worked a variety of jobs that typically never lasted over one month.  These jobs included: washing dishes, construction, serving as a short order cook, working in a seat belt factory, and doing general labor.  She notes that during this period, he moved around a lot and was frequently homeless, living out of his car or with friends.  She and the Veteran married in 1978 and, other than the times when they would start their own businesses to be self-employed, the Veteran remained largely unemployed due to his inability to work for others.  Other jobs he attempted for short periods of time included: delivery work, landscaping, car washing, plastering, and gardening.

In a letter dated in June 2009, the Veteran's friend, P.G.H., states she first met him and his wife in January 1996, at her place of employment.  She describes the Veteran as polite but reserved, and notes that he never smiled during that visit nor did he remove his sunglasses even though her office was well-lit.  She relates that when someone closed the door with a very loud noise, the Veteran "just about jumped out of his skin."  At the time, this seemed very odd to her although she has since come to understand that he suffers from PTSD.  She then went on to describe how, over the years, she has observed him being "jumpy" while driving, and acting extremely antisocial and withdrawn, especially when in large groups. 

In a letter dated in September 2009, the Veteran's mother-in-law states that from the time the Veteran and her daughter married, in 1978, it has been "obvious that something was very wrong."  She notes that he was never without dark glasses, regardless of the time of day or whether he was indoors or outdoors; tended to avoid eye contact; dealt with problems by denying that there were any or by becoming angry; and tended to withdraw from company.  She describes a 2-week period during the early years of his marriage when her daughter and the Veteran stayed with her because they had nowhere else to go.  The  mother-in-law relaters that during this period, she never saw him look for a job, and that he would only go out if her daughter took the lead; over the years, her daughter consistently ran interference for him and protected him.  

In a statement received in January 2010, the Veteran's spouse attempts to provide a timeline for his PTSD symptoms from 1971 to 2002.  From 1971 to 1978, he drifted between living with various family members, friends, or on his own in his car or under trees.  He experienced nightly nightmares of being overrun by "gooks" and remained largely drunk throughout this period of time.  His propensity for drinking to forget the nightmares caused him to get into many bar fights.  As a result he was jailed numerous times for bar fights, public drunkenness, and drunk driving.  She also recalls he was very depressed, had suicidal thoughts, and felt threatened.  Attempts at employment were unsuccessful, and he tended to work only a few days before quitting due to issues with authority.  They married in 1978.  The Veteran continued to work a variety of jobs without any success, including for family members and friends, all for menial pay.  She and the Veteran also started several businesses on their own to earn money and to be self-employed; these ventures usually folded after a while without much success.  The spouse notes that the Veteran continued to drink during the early years of their marriage "to deal with all his issues and challenges."  She describes being awakened nightly by blood-curdling screams.  When questioned, he always stated he was having nightmares about being attacked by Viet Cong.  She notes that he wore black glasses a lot through the first six years of their marriage, dented an iron fireplace door one time when he hit it out of frustration, and acted out in violence in other ways.  He was able to help maintain the house and yard when he was in the mood.  

In a May 2010 VA medical advisory opinion, Dr. T.D.G., a board-certified neuropsychiatrist, reviewed the Veteran's claims file (including available treatment records, VA examination reports, and lay statements from the Veteran, his family members, and friends) and noted that for the time period of August 1, 1971 to July 24, 2002, the Veteran exhibited the following PTSD-related symptoms: excessive startled responses, nervousness, paranoia, anger, violence, substance abuse, claustrophobia, insomnia, memory impairment, and homicidal and suicidal ideation.  These symptoms either prevented him from working altogether or allowed him to work only intermittently.  Dr. T.D.G. then opined that from August 1, 1971 to July 24, 2002, the Veteran's PTSD was "generally in the serious range throughout the entire timeframe"; this equated to a "severe mental illness ([PTSD]) in occupational and social impairment" in VA terminology.  Regarding any coexisting nonservice-connected disabilities, Dr. T.D.G. noted that in 1977, the Veteran weaned himself from illicit drugs, and in 1985, he achieved a full sustained full remission from all drugs, including alcohol.  Therefore, after 1985, PTSD was his only Axis I diagnosis.  Prior to that, treatment records included notations of alcoholism and drug abuse.  Dr. T.D.G. explained that for the first seven years after the Veteran's separation from service, he used drugs and alcohol to secondarily relieve his psychiatric symptoms as he could not allow or tolerate medical treatment.  This finding was supported by treatment records showing that he left treatment on several occasions and without any benefit from the treatment.  In his opinion, even though GAF scores prior to 1985 included PTSD, alcohol, and drugs, there was no need to separate out the disabilities in order to assign them their own GAF scores.  The examiner noted that given the Veteran's current significant memory deficiencies, he would be unable to respond to such specific divisions anyway.

On private clinical evaluation in June and July 2011, J.P.C., Ph.D., a former chief of the outpatient psychiatry clinic and PTSD unit at the Providence VA Medical Center, reviewed the Veteran's claims file and conducted phone interviews with the Veteran, his family members, and his primary healthcare provider, and opined that the Veteran had been unemployable as a result of his PTSD from August 1971.  He noted that in addition to multiple medical opinions describing the Veteran's inability to maintain gainful employment from July 24, 2002, lay statements from the Veteran and his wife essentially described how prior to July 24, 2002, the Veteran also did not engage in any substantially gainful employment.  SSA records showed that for the eight years after the Veteran's separation from service, he earned a total of $11,106, which averaged to about $1,388 for each year.  His occupations during this time included working alongside his wife in self-started businesses where she was the primary worker and he helped by running errands and/or making deliveries.  J.P.C., Ph.D., stated that these family businesses represented sheltered/protected work environments as no regular business would have tolerated the Veteran's PTSD symptoms for any significant length of time.  

The Veteran has been assigned a 70 percent rating for PTSD from August 1, 1971.  He contends he was also unemployable due to the PTSD during such period of time.  Although there is a paucity of objective (to include medical) evidence for the period prior to July 24, 2002, a longitudinal review of the record revealed that the Veteran's unemployability during this period of time is reasonably shown.  In particular, VA treatment records from January 1972 show that the Veteran complained of being uncomfortable with society and of being unable to work.  SSA records also show that from the time of the Veteran's separation from service until 2001, he had a maximum reported annual income of approximately $8,600.  Such evidence tends to support the Veteran's and his spouse's allegations that prior to July 24, 2002, he worked only sporadically and for short periods of time.  

In summary, competent medical evidence (outlined above) supports the Veteran's claim that ever since his separation from service he has been precluded, by virtue of his service-connected PTSD, from maintaining any regular (other than marginal) substantially gainful employment.   Accordingly, the evidence supports that ever since his separation from service, the Veteran's PTSD (rated 70 percent) has rendered him unemployable.  The criteria for establishing entitlement to a TDIU rating for that period of time are met.  


ORDER

A TDIU rating is granted for the period from August 1, 1971, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


